DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,650,977 to Suzuki et al.
Re-claim 1, Suzuki et al. disclose in figure 4 a wet friction plate 30 comprising an oil groove 10 formed in a gap between friction materials 2 by a plurality of the friction materials arranged through the gap in a circumferential direction on a surface of a core metal formed in a flat plate annular shape, the friction material includes ride-on sides (i.e. sides defining the gap) and a ride-on groove 5, the ride-on sides extend linearly between both end portions of an inner peripheral edge portion extending in the circumferential direction of the core metal on an inner side in a radial direction of the core metal and both end portions of an outer peripheral edge portion extending in the circumferential direction of the core metal on an outer side in the radial direction of the core metal, the ride-on groove 5 extends in a concave shape toward the outer side in the radial direction of the core metal at a central portion of the inner peripheral edge portion in the circumferential direction of the core metal, the ride-on sides are formed to extend in a direction away from an imaginary oil groove center line (formed along a central axis of the oil groove in a radial direction) from the both end portions of the outer peripheral edge portion toward the both end portions of the inner peripheral edge portion.
Re-claim 2, the ride-on sides are longer than a length from each of the ride-on sides to the ride-on groove 5 of the inner peripheral edge portion adjacent to the ride-on sides.  The length to the groove is shown as substantially shorter than the ride-on sides, see figure 4.
Re-claim 4, the outer peripheral edge portion has a protruding outer corner portion (i.e. tip end connection between the outer periphery and the ride-on side) formed at each of the both end portions thereof.
Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,789,209 to Miyazaki et al.
Re-claim 1, Miyazaki et al. disclose in figures 7 and 9 a wet friction plate 3 comprising an oil groove 34/36 formed in a gap between friction materials 21 by a plurality of the friction materials arranged through the gap in a circumferential direction on a surface of a core metal formed in a flat plate annular shape, the friction material includes ride-on sides 21a and a ride-on groove 30, the ride-on sides extend linearly between both end portions of an inner peripheral edge portion extending in the circumferential direction of the core metal on an inner side in a radial direction of the core metal and both end portions of an outer peripheral edge portion extending in the circumferential direction of the core metal on an outer side in the radial direction of the core metal, the ride-on groove 30 extends in a concave shape toward the outer side in the radial direction of the core metal at a central portion of the inner peripheral edge portion in the circumferential direction of the core metal, the ride-on sides are formed to extend in a direction away from an imaginary oil groove center line (formed along a central axis of the oil groove in a radial direction) from the both end portions of the outer peripheral edge portion toward the both end portions of the inner peripheral edge portion.
Re-claim 4, the outer peripheral edge portion has a protruding outer corner portion (i.e. tip end connection between the outer periphery and the ride-on side) formed at each of the both end portions thereof.
Re-claim 5, the friction material 21 further comprises a notch groove 31/33 extending in a concave shape toward an inner side in a radial direction of the core metal at the central portion of the outer peripheral edge portion in the circumferential direction of the core metal.
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0346003 A1 to Okamura.
Re-claim 1, Okamura discloses in figure 6d a wet friction plate 10 comprising an oil groove 41 formed in a gap between friction materials 40 by a plurality of the friction materials arranged through the gap in a circumferential direction on a surface of a core metal formed in a flat plate annular shape, the friction material includes ride-on sides (angled sides of each friction material) and a ride-on groove 50, the ride-on sides extend linearly between both end portions of an inner peripheral edge portion extending in the circumferential direction of the core metal on an inner side in a radial direction of the core metal and both end portions of an outer peripheral edge portion extending in the circumferential direction of the core metal on an outer side in the radial direction of the core metal, the ride-on groove 50 extends in a concave shape toward the outer side in the radial direction of the core metal at a central portion of the inner peripheral edge portion in the circumferential direction of the core metal, the ride-on sides are formed to extend in a direction away from an imaginary oil groove center line (formed along a central axis of the oil groove in a radial direction) from the both end portions of the outer peripheral edge portion toward the both end portions of the inner peripheral edge portion.
Re-claim 2, the ride-on sides are longer than a length from each of the ride-on sides to the ride-on groove 50 of the inner peripheral edge portion adjacent to the ride-on sides.  As shown, the length to the ride-on groove 50 is substantially shorter than the ride-on side.
Re-claim 4, the outer peripheral edge portion has a protruding outer corner portion (i.e. projection defining the throat of oil groove 41) formed at each of the both end portions thereof.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. in view of Okamura.
Miyazaki et al. fail to teach the ride-on sides longer than a length from each of the ride-on sides to the ride-on groove 30 of the inner peripheral edge portion adjacent to the ride-on sides.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Suzuki et al., Miyazaki et al., or Okamura in view of US 2005/02179656 A1 to Muranaka et al.
Suzuki et al., Miyazaki et al. and Okamura are all silent regarding the ride-on sides having an angle of 10 degrees or more and 45 degrees or less with respect to the imaginary oil groove center line.  It is noted that each is provided with angled ride-on sides. 
Muranaka et al. teach a wet friction plate having friction elements with angled ride-one sides.  The angle α of the ride-one side relative to an imaginary oil groove center line is variable chosen depending upon a desired flow and torque drag, see paragraph 45, and can be from 10 degrees to 45 degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected and angle for the ride-on sides relative to the oil groove center line of either Suzuki et al., Miyazaki et al. or Okamura as between 10 and 45 degrees as taught by Muranaka et al., so as to select the desired flow and torque drag.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sakabe et al., Okamura, and Takabayashi et al. each teach a wet friction plate having angled ride-on sides.  Li et al. and Ohashi et al. each teach a wet friction plate with angled ride-on sides and the relative angles of the sides with respect to a center line.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
January 7, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657